DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“kernel weight summer
“comparison unit configured to…” in claim 15
“layer updater configured to…” in claim 15

The closes part of the specification disclosing “weight summer”, comparison unit” and “layer updater” are found at the following paragraphs: 

[0051] “The filter significance module 411 includes an absolute kernel weight summer 411. The absolute kernel weight summer 411 calculates the absolute kernel weights of a filter, and sums the absolute kernel weights. The sum of the absolute kernel weights is representative of the magnitude of the filter to which it applies.”

[0054] “The ranks filters may then be analyzed by the filter pruning module 420. The filter pruning module 420 includes a threshold comparison unit 421. This threshold comparison unit 421 is configured to compare the absolute kernel weight sums for each of the filters with a threshold. The threshold can be predetermined or can change according to a distribution of absolute kernel weight sums.”

[0055] “Once filters of a given convolutional layer are removed, the CNN can be updated to reflect the removal. Thus, a layer updater 422 will update the trained CNN 301 by removing the kernels for the subsequent convolutional layer that corresponds to the removed filter. The kernel matrices for the given and the subsequent convolutional layers can then be reconstructed to reflect the removed filters and removed kernels.”

However the above cited portion of the specification does not have structural support for weight summer”, comparison unit” and “layer updater” in the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “weight summer”, comparison unit” and “layer updater” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
Dependent claims 16-20 are rejected for dependency of independent claim 1. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The term “efficiently” in claims 1 and 8 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-7 are rejected for dependency of independent claim 1. 
Dependent claims 9-14 are rejected for dependency of independent claim 8. 
The term “smallest” in claims 7, 14 and 20 is a relative term which renders the claim indefinite. The term “smallest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination the term “smallest” have been interpreted as predetermined threshold. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (“Pruning Filters for Efficient ConvNets”, hereinafter: Li). 
Regarding claim 1
Li teaches a method for pruning a convolutional neural network (CNN) for surveillance with image recognition, (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
the method comprising: extracting at least one convolutional layer from a trained CNN, (pg. 2 second paragraph “To address these challenges, we propose to prune the convolutional filters or feature maps from the trained CNNs instead of removing its weights across the network. We then restore the accuracy of the pruned network by retraining.”)
(pg. 2 section 3 “The convolutional layer transforms the 3D input feature maps …into the 3D output feature maps… which is used as input feature maps for the next convolutional layer.. All the filters, together, constitute the kernel matrix”) 
and feature map set having a feature map corresponding to each of the at least one filter; (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
determining an absolute kernel weight for each kernel in the kernel matrix; (section 3.1 “Since the number of input channels, ni , is the same across filters, …also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”) 
summing the absolute kernel weights of each kernel in each of the at least one filter to determine a magnitude of each filter; (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
comparing the magnitude of each filter with a threshold and removing one or more filters that are below the threshold; (pg. 3 section 3.1 “Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold.”)
removing a feature map corresponding to each of the removed filters to prune the CNN of filters; (pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed”)
and retraining the CNN upon pruning the removed filters to generate a pruned CNN having fewer convolutional layers to efficiently recognize and predict conditions in an environment being surveilled. (Pg. 4 section 3.3 “However, understanding how to prune multiple filters at once can be useful: 1) For deep networks, pruning and retraining on a layer by layer basis can be extremely time-consuming 2) Pruning layers across the network gives a holistic view of the robustness of the network resulting in a smaller network 3) For complex networks, a holistic approach may be necessary.”)
Regarding claim 8
Claim 8 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 



Regarding claim 2
Li teaches the method of claim 1. 
Li further teaches the method further comprising removing the kernels of the removed filter from subsequent kernel matrices. (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
Regarding claim 9
Claim 9 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 

Regarding claim 3
Li teaches the method of claim 2. 
Li further teaches the method further comprising, upon removing the kernels of the removed filter from subsequent kernel matrices, (pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed”)
(Pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed… The kernels that apply on the removed feature maps from the filters of the next convolutional layer are also removed, which saves an additional …operations.”)
Regarding claim 10
Claim 10 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 4
Li teaches the method of claim 1. 
Li teaches further teaches the method further comprising iteratively retraining the CNN upon pruning each convolutional layer. (Pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Regarding claim 11
Claim 11 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Regarding claim 5
Li teaches the method of claim 1. 
Li further teaches the method further comprising retraining the CNN upon pruning every convolutional layer. (pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Regarding claim 12
Claim 12 recites analogous limitations to dependent claim 5 and therefore is rejected on the same ground as dependent claim 5. 

Regarding claim 6
Li teaches the method of claim 1. 
Li further teaches wherein the threshold is a value corresponding to a minimum absolute kernel weight sum. (Pg. 3 section 3.1 “Figure 2(a) illustrates the distribution of this filter weight sum for each layer in a VGG-16 network trained using the CIFAR-10 dataset. The filters in a layer are ordered by its sum of kernel weights, which is divided by the maximum value max(si).”)
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 6 and therefore is rejected on the same ground as dependent claim 6. 

Regarding claim 7
Li teaches the method of claim 1. 
Li further teaches wherein the threshold is a value corresponding to a number of filters having the smallest absolute kernel weight sums to be removed. (Pg. 3 section 3.1 “Prune m filters with smallest sum values and their corresponding feature maps. The kernels in the next convolutional layer corresponding to the pruned feature maps are also removed.”)

Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Pruning Filters for Efficient ConvNets”, hereinafter: Li) in view of Montes et al. (“Temporal Activity Detection in Untrimmed Videos with Recurrent Neural Networks”) and further in view of Ellenbogen et al. (US Pat No. 10382300 B2).  
Regarding claim 15
Li teaches an image recognition system for surveillance, (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
the system comprising: an image capture device for capturing images of an environment to be surveilled: an image recognition system in an embedded computing device included in the image capture device configured to perform image recognition with a pruned CNN, (abstract “In this paper, we present a compression technique for CNNs, where we prune the filters from CNNs that are identified as having a small effect on the output accuracy. By removing whole planes in the network, together with their connecting convolution kernels, the computational costs are reduced significantly.” And see pg. 5 section 4 “We prune two types of networks: simple CNNs (VGG-16 on CIFAR-10) and Residual networks (ResNet-56/110 on CIFAR-10 and ResNet-34 on ImageNet).”)
the image recognition system including: an absolute kernel weight summer configured to determining an absolute kernel weight for each kernel in the kernel matrix (pg. 2 section 3 “The convolutional layer transforms the 3D input feature maps …into the 3D output feature maps… which is used as input feature maps for the next convolutional layer.. All the filters, together, constitute the kernel matrix”)
and sum the absolute kernel weights of each kernel in a filter corresponding to each of at least one output channel of a kernel matrix to determine a magnitude of each filter, (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
each filter corresponding to a feature map; (pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
(pg. 3 section 3.1 “Pruning filters with low absolute weight sum values is similar to pruning low magnitude weights. Pruning weights may also prune away filters when all the kernel weights of a filter are lower than a threshold.”)
16085APage 35 of 37a layer updater configured to removing a feature map corresponding to each of the removed filters to prune the CNN of filters and generate the pruned CNN; (pg. 2 section 3 “The operations of the convolutional layer is as shown in Figure 1, when a filter Fi,j is pruned, its corresponding feature map xi+1,j is removed”)
Li does not teach a long short-term memory network (LSTM) for predicting feature actions; an action network for generating class probabilities of feature actions; and a notification device for notifying a user of the class probabilities.  
Montes teaches a long short-term memory network (LSTM) for predicting feature actions; (pg. 2 section 3.1 “We use LSTM layers, trained with dropout with probability p = 0.5 and a fully connected layer with a softmax activation. Figure 1 shows the proposed architecture.”)
an action network for generating class probabilities of feature actions; (section 3.2 “This output is post-processed to predict the activity class and temporally localize it. First, to obtain the activity prediction for the whole video, we compute the average of the class probabilities over all video clips in the video. We consider the class with maximum predicted probability as the predicted class.”)
Li and Montes are analogous art because they are both directed to neural network.  
Li to incorporate the teaching of Montes to include a method or system for classifying and temporally localize activities in untrimmed videos using neural network.  
One of ordinary skill in the art would have been motivated to make this modification in order to improve video classification recognize untrimmed videos using “a simple pipeline composed of a 3D-CNN that exploits spatial and short temporal correlations” which is able to classify each one of the input into an activity category as disclosed by Montes (section 1 “This second challenge has been recently proposed in the ActivityNet Challenge 2016 [3], in which participants are asked to both provide a single activity for each video, as well as the temporal segment where the activity happened in the video. In order to face both these challenges at the same time, we propose a simple pipeline composed of a 3D-CNN that exploits spatial and short temporal correlations, followed by a recurrent neural network which exploits long temporal correlations.”)
Li in view of Montes does not teach and a notification device for notifying a user of the class probabilities.  
Ellenbogen teaches and a notification device (device 3310) for notifying a user of the class probabilities. (Col 32 lines 50-62 “Media management service 535 manages all multimedia resource data obtained from customer assets and persists them in long-term storage. Alert messaging services 545 is responsible for determining the correct escalation procedures and executing them (notification, data collections, and the like) when a task result has been achieved. This can involve personal alarming, machine-to-machine integration or both. Alert messaging services can alert customers via defined mechanism (SMS, MMS, text, email, and the like) when triggered to do so. Record keeping services 540 and audit and record tracking 550 can record all raw data of platform 500 activity to a data warehouse and data lake for offline analysis and presentation.”)
Li, Montes and Ellenbogen are analogous art because they are both directed to neural network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Montes to incorporate the teaching of Ellenbogen to include a method or system for real-time analysis for improving machine decision making using convolutional neural network. 
One of ordinary skill in the art would have been motivated to make this modification in order to “improve machine decision making, for example, by reducing false alarms” while minimizing the amount of human involvement requirement as disclosed by Ellenbogen (col 5 lines 15-22 “The subject matter can be used with applications that do not currently include machine decision-making algorithms or use algorithms that do not adequately meet user needs, for example a closed circuit television system that currently does not have a machine decision-making algorithm or has limited machine decision-making capability. The current subject matter can enable new capabilities and improve machine decision making, for example, by reducing false alarms, increasing hits, reducing misses, and increasing correct rejections.”)

Regarding claim 16
Li in view of Montes with Ellenbogen teaches claim 15.  
Li further teaches wherein the layer update is further configured to remove the kernels of the removed filter from subsequent kernel matrices. (Pg. 3 section 3.1 “To do so, we measure the importance of a filter in each layer by calculating its absolute weight sum... Since the number of input channels, ni, is the same across filters… also represents the average magnitude of its kernel weights. This value gives an expectation of the magnitude of the output feature map. Filters with smaller kernel weights tends to produce feature maps with weak activations as compared to the other filters in that layer.”)
Regarding claim 17
Li in view of Montes with Ellenbogen teaches claim 15.  
Li further teaches wherein the image recognition system is further configured to iteratively retrain the CNN upon pruning each convolutional layer. (Pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)

Regarding claim 18
Li in view of Montes with Ellenbogen teaches claim 15.  
Li further teaches wherein the image recognition system is further configured to retrain the CNN upon pruning every convolutional layer. (Pg. 5 section 3.4 “Prune and retrain iteratively: Prune filters layer by layer or filter by filter and then retrain iteratively. The model is retrained before pruning the next layer for the weights to adapt to the changes from the pruning process.”)
Regarding claim 19
Li in view of Montes with Ellenbogen teaches claim 15.  
Li further teaches wherein the threshold is a value corresponding to a minimum absolute kernel weight sum. (Pg. 3 section 3.1 “Figure 2(a) illustrates the distribution of this filter weight sum for each layer in a VGG-16 network trained using the CIFAR-10 dataset. The filters in a layer are ordered by its sum of kernel weights, which is divided by the maximum value max(si).”)

Regarding claim 20
Li in view of Montes with Ellenbogen teaches claim 15.  
Li further teaches wherein the threshold is a value corresponding to a number of filters having the smallest absolute kernel weight sums to be removed. (Pg. 3 section 3.1 “Prune m filters with smallest sum values and their corresponding feature maps. The kernels in the next convolutional layer corresponding to the pruned feature maps are also removed.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126      
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126